 In the Matter ofINTERNATIONAL HARVESTERCOMPANY, MELROSE PARKPLANT, EMPLOYERandUNITED AUTOMOBILE, AIRCRAFT AND AGRI-.CULTURALIMPLEMENTWORKERS OF AMERICA(UAW-CIO),PETITIONERCase No. 13-1-t-5662.-Decided October 17, 1946Mr. D. B. Oldaker,of Chicago, Ill., for the Employer.Mr. Max Raskin,of Milwaukee, Wis., for the Petitioner.Mr. TV. O. Sonnzemann,of Milwaukee, Wis., for the United.Mr. Daniel D. Carmell,byMessrs. Lester AsherandJoseph E.Gubbins,of Chicago, Ill., for the A. F. of L.Messrs. John B.aggotand K.M. Hindley,of Maywood, Ill., for theTeamsters.Mr. James M. Kennedy,of Chicago, Ill., for the Firemen and Oilers.Messrs. J. J. Denny, P. L. Siemiller, R. Paquet,and B.H. Skid-more,of Chicago, Ill., for the IAM.Messrs. John GavinandCharles F. Albrecht,of Chicago, Ill., forthe Operating Engineers.Mr. A. Swrnner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on July 22 and 26, 1946, before Leon A. Rosell, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The A. F. of L.'sin(otion to dismiss is hereby denied for reasons hereinafter stated.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERInternational Harvester Company, a New Jersey corporation, hasits principal offices in Chicago, Illinois, and is engaged in the manu-facture of various types of power and farm equipment at variousplants located in widely separated areas of the United States.Theonly plant involved in this proceeding is the Melrose Park plant71 N. L R. B., No. 56390 INTERNATIONAL HARVESTER COMPANY391situated at Melrose Park, Illinois, which plant has not been operatedby the Employer prior to the year 1946.The Employer estimatedthat during the current year its sales of finished products from itsMelrose Park plant would exceed $1,000,000 in value, of which approxi-mately 50 percent would be shipped to points outside the State ofIllinois.The Employer does not deny, and we find that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.United Farm Equipment and Metal Workers of America, hereincalled the United, is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.The American Federation of Labor, herein called the A. F. of L., isa labor organization, claiming to represent employees of the Employer.Local 782, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called the Teamsters,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.°Local 7, International Brotherhood of Firemen and Oilers, Mainte-nance Laborers and Helpers, herein called the Firemen and Oilers,isa labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.Die and Tool Makers Lodge 113, International Association of Ma-chinists, herein called the IAM, is a labor organization affiliated withthe American Federation of Labor, claiming to represent employeesof the Employer.Local 399, International Union of Operating Engineers, hereincalled the Operating Engineers, is a labor organization affiliated withthe American Federation of Labor, claiming to represent employeesof the Employer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit. -We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVES-The Petitioner seeks a plant-wide unit consisting of all productionand maintenance employees employed by the Employer at its MelrosePark plant, excluding outside truck drivers, clerical and supervisoryemployees.The United supports the Petitioner's request that theappropriate unit be plant-wide in character.The craft labor organi-zations consisting of the Firemen and Oilers, the IAM, the Team-sters, and the Operating Engineers, seek separate craft units confinedto employees within their respective craft jurisdictions.The A. F.of L., although questioning the propriety of directing an election atthis time, agrees with its affiliated craft labor organizations in theircontention that separate unfits be recognized as appropriate for thevarious groups which they claim to represent in the present proceed-ing.The Employer's position is that it desires that the Board deter-mine the scope of the appropriate unit.'The Employer's operations as conducted at its Melrose Park plantare of the usual integrated type common to large industrial enter-prises.In the present instance, however, the'Employer has no his-tory of collective bargaining with respect to its Melrose Park plantwhich, although operated by another concern as a war plant untilV-J Day of last year, was not acquired by the Employer until Janu-a}y of 1946, and has been in operation by the latter only since March19,1946.So far as the groups of employees claimed by the craft organ-izations are concerned, while it appears that both the Petitioner andthe United have organized upon a plant-wide basis, it is evident thatthe units sought by the A. F. of L. unions are basically craft main-tenance in character within the traditional craft jurisdiction of suchlabor organizations.Moreover, the propriety of separate craft unitsat the Melrose Park plant has, in an earlier proceeding involving theEmployer's predecessor in interest at this plant, been recognized bythe Board with respect to several of the craft groups claimed as sepa-rate'units in the present proceeding.'Accordingly, notwithstandingthe highly integrated nature of the Employer's operations and theplant-wide organization on the part of two of the labor organizationsherein concerned, we are of the opinion, in view of the prior existenceof separate craft units during the earlier operation of the MelrosePark plant by the Employer's predecessor and in the absence of anyhistory of collective bargaining by the Employer at this plant, that' The Employer at one time during the hearing statedthat itwas opposedto the exclu-sion of outside truck driversfrom the plant-wide unit sought bythe Petitioner.The positionthustaken bythe Employer will be considered herein in connection with the discussion asto the appropriateness of a unit of outside truck drivers claimed by the Teamsters in thepresent instance.' SeeMatterof Buick Division,General Motors Corporation,40 N. L It. B.225 ; 41N. L. It. B 988. INTERNATIONAL HARVESTER COMPANY393the craft employees sought by the Firemen and Oilers, the IAM, andthe Operating Engineers, respectively, may properly constitute sepa-rate bargaining units or may be merged in a single unit of produc-tion and maintenance employees.3 In this situation, we shall permitthe scope of the bargaining unit or units to be determined, in part, bythe results of separate elections among the several groups, representedby the three unions aforesaid and comprising substantially the sameclassifications considered by the Board in its earlier Decision regard-ing the Melrose Park plant.With respect to the appropriateness of a unit consisting of outsidedrivers, claimed by the Teamsters as constituting a separate craft, itappears that none of the unions involved other than the Teamsters de-sire to represent outside truck drivers as distinguished from other truckdrivers whose duties are mainly confined to the operation of 'truckswithin the grounds surrounding the plant herein concerned.So faras the Employer is concerned, its original position taken at the hearingwas in opposition to a separate unit for outside truck drivers upon theground that a unit thus established would be too small for all practicalpurposes of collective bargaining.Although the record discloses thatthere are only two employees who may be considered as within thecategory of outside truck drivers, we are of the opinion, under thecircumstances, that the purposes of the Act will be best effectuated bythe recognition of a separate unit for outside truck drivers in accord-ance with our usual policy in regard to employees of this type .4We find that all outside truck drivers employed by the Employerat its Melrose Park plant, excluding all other employees in the truckingdepartment, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.There remains for consideration the question as to whether anyelection should be directed at this time because the number of pro-duction and maintenance employees employed at the date of the hear-ing at the Melrose Park plant was only 1045 or approximately one-fourth of the anticipated full employment in the production and main-tenance group expected to result from the Employer's present plans forexpansion.The A. F. of L. contends that, in view of the expandingcharacter of the Employer's operations, no election should be directedfor any employees other than those sought to be represented by thecraft labor organization herein concerned, and that the petition for8 SeeMatterof KaiserIndustries,61 N L.R B 682;Matter of Doughnut Corporationof America,66 N. L R B. 1231.4 SeeMatter of Gulf Refining Company,66 N. L. R. B. 142 ;Matter of John Morrell &Company,69 N. L R. B 1446 394DECISIONSOF NATIONALLABOR RELATIONS BOARDinvestigation and certification of representative's should in all otherrespects be dismissed.The Petitioner, on the other hand, argues thatthe present force of production and maintenance employees at theMelrose Park plant constitutes a substantial and representative groupand that the Board should therefore direct an election upon the basis ofpast practice under such circumstances.The record discloses that the Employer's plans call for an ultimateexpansion to approximately 4200 production and maintenance em-ployees.However, although the Employer gave a definite estimate ofJune 1947 as the date upon which it expected that its expansion wouldbe completed, it appears that, clue to difficulties in obtaining new ma-chinery and equipment, there is considerable uncertainty as to whenthe Employer's physical arrangements for its expansion, including theaddition of 8 new departments, may be ready and available for use infurtherance of its planned expansion. In view of the uncertainty asto when its contemplated expansion will occur and in consideration ofthe fact that its current personnel constitutes a substantial and repre-sentative group, we shall adhere to our usual policy in such cases ofdirecting immediate elections.'We shall, however, entertain a new petition for an investigation andcertificationof representatives affecting the employees involvedherein within less than a year, but not before the expiration of 6 monthsfrom the date of any certification we may issue in the instant proceed-ing upon presentation of the requisite proof prescribed in the_<llumi-,mmn Companycase.6-We shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot among theemployees in the unit hereinabove found appropriate and within thevoting groups described below, excluding therefrom all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action :1.All firemen, oilers, boilerwashers, water tenders, coal passers,ash handlers, engine and boiler room helpers, and water treatmentmen, employed by the Employer at its Melrose Park plant, excludingclerical employees;2.All employees in the toolroom and machine repair departmentsemployed by the Employer at its Melrose Park plant, excluding officeand clerical employees, employees in the garage repair shop, and em-ployees in the machine repair department engaged in industrial truckrepairs ;"SeeMatter of Salisbury Axle Division, Spicer Manufacturing Corporation,69 N L R. B.658, and cases cited therein.6 SeeMatter of Aluminum Company of America,52 N. L. R B 1040. INTERNATIONAL HARVESTER COMPANY3953.All operating engineers employed by the Employer at its MelrosePark plant, including heat and ventilating control men, heat and ven-tilating repair men, and assistant foremen, but excluding the chiefengineer in the power house ;4.All remaining production and maintenance employees employedby the Employer at its Melrose Park plant, excluding clerical em-ployees.As regards the type of unit through which the employees involvedin the foregoing voting groups may ultimately bargain with the Em-ployer, there will be no final determination of the appropriate unitor units other than the unit of outside truck drivers hereinabove foundappropriate, pending the results of these elections.This determina-tion will, in part, depend upon the choice made by the employeeseligible to participate in such elections.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with International Harvester Com-pany, Melrose Park, Illinois, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from,the date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among those employees who fall within theappropriate unit and voting groups indicated below and who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill of on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections:(1)The employees in the appropriate unit described in Section IV,above, to determine whether or not they desire to be represented byLocal 782, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, for the purposes of collectivebargaining ;(2)The employees in the first voting group described in SectionIV, above, to determine whether they desire to be represented by Local7, International Brotherhood of Firemen and Oilers, MaintenanceLaborers and Helpers, or by United Automobile, Aircraft & Agri-cultural Implement Workers of America (UAW-CIO), or by United 396DECISIONSOF NATIONALLABOR RELATIONS BOARDFarm Equipment and Metal Workers of America, CIO, for the pur-poses of collective bargaining, or by none of these organizations;(3)The employees in the second voting group described in SectionIV, above, to determine whether they desire to be represented by Dieand Toolmakers Lodge 113, International Association of Machinists,or by United Automobile, Aircraft & Agricultural Implement Workersof America (UAW-CIO), or by United Farm Equipment and MetalWorkers of America, CIO, for the purposes of collective bargaining,or by none of these organizations;(4)The employees in the third voting group described in SectionIV, above, to determine whether they desire to be represented byLocal 399, International Union of Operating Engineers, or by UnitedAutomobile, Aircraft & Agricultural Implement Workers of America(UAW-CIO), or by United,Farm Equipment and Metal Workers ofAmerica; CIO, for the purposes of collective bargaining, or by noneof these organizations;(5)The employees in the fourth voting group described in SectionIV, above, to determine whether they desire to be represented byUnited Automobile, Aircraft & Agricultural Implement Workers ofAmerica (UAW-CIO), or by United Farm Equipment and MetalWorkers of America, CIO, for the purposes of collective bargaining,or by neither.'CHAIRMAN HrRZOC took no part in the consideration of the aboveDecision and Direction of Elections.The A. F. ofL. is not accorded a place on the ballot since it-has presented no evidenceof representation with respect to the residual group.of production and maintenance em-ployees.SeeMatter of Chicago Flexible Shaft Company,60 N. L R.B. 848.